Viewing the evidence in the light most favorable to the People, as it must be at this stage (People v Malizia, 62 NY2d 755, cert denied _ US _, 105 S Ct 327), it is plain that the evidence adduced at trial established that defendant was guilty of the charges of which he was convicted.
The sentence of 25 years to life imposed for felony murder was not an abuse of discretion by the sentencing Judge, and the facts of this case do not warrant our substituting our discretion for that of the sentencing Judge (see, People v Suitte, 90 AD2d 80).
We have reviewed defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Gibbons, J. P., Weinstein, Brown and Niehoff, JJ., concur.